DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katta reference (US Patent No. 5,891,207).
5.	Regarding claim 1, the Katta reference discloses:
an air cleaner for vehicles (19), the air cleaner comprising:
a case (26, 27, 28, 42) having an inlet (FIG. 9A—the openings formed in the net (28)), through which outside air is introduced (FIG. 8A), and an outlet (30), through which filtered air is discharged (FIG. 8A); and
a filter (29) installed in an inner space of the case (FIG. 8A), configured to filter the outside air introduced through the inlet (FIG. 8A), and comprising a filtration member (43, 44),
wherein the filtration member (43, 44) is formed in a “∩" shape open downwards (FIG. 8A) and is configured to allow the outside air to pass therethrough in a downward direction and a lateral direction (FIG. 8A).
6.	Regarding claim 2, the Katta reference further discloses:
wherein the case (26, 27, 28, 42) comprises:
a body (26, 27, 28) including the inlet and the outlet formed therein;
a filter receiving portion (36) forming an inner space configured to receive the filter (43, 44);
an enlarged pipe portion (33) forming an inner space configured to receive air filtered by the filtration member (FIG. 8A), the enlarged pipe portion configured to lead the filtered air toward the outlet (FIG. 8A); and
a cover (37) coupled to an upper side (28) of the body and configured to hermetically seal an inner space defined in the body (FIG. 8A).
7.	Regarding claim 6, the Katta reference further discloses:
a fixing protrusion (39) configured to support a first end of the filter (43, 44) formed on a first side of an inner bottom surface of the body (28) in the filter receiving portion (FIG. 8A), and 
a support rib (FIG. 8A—right side of (37) located above (38) can be considered a rib and it is located on the bottom surface of (27) configured to support the filter from below formed on a second side of the inner bottom surface of the body in the filter receiving portion (FIG. 8A)).   
8.	Regarding claim 12, the Katta reference further discloses:
an air guide (FIG. 8A—the portion of (26) below (33) and above the bottom of (30)) configured to guide the filtered air toward the outlet and formed at a bottom surface of the body (26, 27, 28) from the enlarged pipe portion (33) to an outlet side (FIG. 8A).
9.	Regarding claim 13, the Katta reference further discloses:
a leading pipe installed at the outlet and configured to gather and lead the air guided by the air guide to the outlet (FIG. 8A).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Katta reference in view of the Choi reference (CN 108691702A).
12.	Regarding claim 3, the Katta reference fails to disclose:
wherein the body further includes a resonator including an inner surface, and the cover comprises: 
a first cover coupled to the body and configured to hermetically seal the inner space of the filter receiving portion in which the filter is received; and 
a second cover coupled to the body and configured to hermetically seal the inner space of the enlarged pipe portion and the inner space of the resonator.
	The Choi reference teaches it is conventional in the art of air cleaners for use in vehicles to provide as taught in (FIG. 1) wherein the body (110) further includes a resonator (200) including an inner surface (FIG. 1), and the cover (130) comprises: a first cover (131) coupled to the body (110) and configured to hermetically seal the inner space of the filter receiving portion (121) in which the filter (140) is received; and a second cover (132) coupled to the body (110) and configured to hermetically seal the inner space of the enlarged pipe portion (FIG. 1—the enlarged pipe portion of (12) attaches to (120)) and the inner space of the resonator (FIG. 1).  
Such configurations/structures would allow reduction of the air cleaner’s noise [Technical Field of the Invention].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air cleaner of the Katta reference, such that the air cleaner further includes wherein the body further includes a resonator including an inner 
surface, and the cover comprises: a first cover coupled to the body and configured to hermetically seal the inner space of the filter receiving portion in which the filter is received; and 
a second cover coupled to the body and configured to hermetically seal the inner space of the enlarged pipe portion and the inner space of the resonator, as clearly suggested and taught by the Choi reference, in order to allow reduction of the air cleaner’s noise [Technical Field of the Invention].
13.	Regarding claim 4, the Katta reference fails to disclose:
a support protrusion formed on a bottom surface of the body in the inner space of the enlarged pipe portion, wherein the second cover is supported by the support protrusion in a state in which the support protrusion is fused to a lower surface of the second cover.
	The Choi reference teaches it is conventional in the art of air cleaners for use in vehicles to provide as taught in (FIG. 1) a support protrusion (FIG. 1—divider protruding upwards from bottom of (120)) of the body in the inner space of the enlarged pipe portion (FIG. 1—the divider arises from that portion), wherein the second cover (132) is supported by the support protrusion in a state in which the support protrusion is fused to a lower surface of the second cover (implicit by the explicit disclosure of closing off the filter).  Such configurations/structures would allow reduction of the air cleaner’s noise [Technical Field of the Invention].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the air cleaner of the Katta reference, such that the air cleaner further includesa support protrusion formed on a bottom surface of the body in the inner space of the enlarged pipe portion, wherein the second cover is supported by the support protrusion in a state in which the support protrusion is fused to a lower surface of the second cover, as clearly suggested and taught by the Choi reference, in order to allow reduction of the air cleaner’s noise [Technical Field of the Invention].
Allowable Subject Matter
14.	Claims 5, 7-11, and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747